Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3659 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


     DIRTT ENVIRONMENTAL SOLUTIONS,                        MEMORANDUM DECISION AND
     INC.; DIRTT ENVIRONMENTAL                             ORDER
     SOLUTIONS LIMITED,

                            Plaintiffs,                    Case No. 1:19-cv-144 DPB
     v.
                                                           District Judge David P. Barlow
     LANCE HENDERSON, KRISTY
     HENDERSON, FALKBUILT, LLC and                         Chief Magistrate Judge Dustin B. Pead
     FALK MOUNTAIN STATES, LLC.,

                            Defendants.


          This matter is before the court on several related motions. 1 Defendant, Falkbuilt Ltd.,

 “seeks an order protecting it and 29 independently owned dealers from discovery until Plaintiff

 has identified its alleged trade secrets.” (ECF No. 72 p. 2.) The Henderson Defendants (Lance

 Henderson, Kristy Henderson and Falk Mountain States, LLC,) also seek an order requiring

 Plaintiffs to identify its alleged trade secrets, asserting their own arguments, and joining in on

 Falkbuilt Ltd.’s motion. (ECF No. 78.) Finally, Falkbuilt Ltd. moves the court for a protective

 order and order quashing Plaintiffs’ subpoenas to Falkbuilt’s 29 independently owned dealers,

 asserting similar arguments, that the trade secrets must be identified with reasonable

 particularity. (ECF No. 77.) As set forth below the court denies each of these motions.

                                               BACKGROUND

          Plaintiffs offer products and services for the “digital design of component, prefabricated

 construction to build out interior spaces in buildings (referred to as “interior construction”).”


 1
  The case is referred to the undersigned in accordance with 28 U.S.C. § 636(b)(1)(A) from Judge Barlow. The court
 elects to decide the motions on the basis of the written memoranda. DUCivR 7-1.
Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3660 Page 2 of 9




 Amended Compl. ¶ 4, ECF No. 117. Plaintiffs use a “proprietary software and virtual-reality

 visualization platform”, along with integrated manufacturing to design, manufacture, and

 configure interior spaces. This is done via the use of proprietary “ICE Software” and innovative

 manufacturing practices. In short, Plaintiffs seek to provide an “end-to-end solution for the

 traditionally inefficient and fragmented interior construction industry.” Id. at ¶ 6.

        Plaintiffs claim certain Defendants left DIRTT to become employees of Falkbuilt. These

 individuals also allegedly took information utilized while in DIRTT’s employ, including designs,

 know-how, and certain trade secrets such as pricing information and customer contact

 information. Much of the exodus of alleged trade secrets revolves around the departure of

 Mogens Smed, a resident of Calgary, Alberta, Canada, who was the “Calgary-based CEO” and

 exercised a lot of control of DIRTT Inc. and DIRTT Ltd. Id. at ¶¶ 19-21. Mr. Smed left DIRTT

 in September 2018, and according to Plaintiffs, Falkbuilt, Inc. (a Delaware corporation) and

 Falkbuilt Ltd. (a Canadian company) were created by departed DIRTT employees, including Mr.

 Smed, to compete with Plaintiffs. Plaintiffs filed suit in December 2019 bringing a host of claims

 including, inter alia, violation of the Utah Uniform Trade Secrets Act (Utah Code § 13-24-1, et

 seq); violation of the Federal Defend Trade Secrets Act (18 U.S.C. § 1836); breaches of

 contracts; violation of the Pennsylvania Uniform Trade Secrets Act (12 P.S. § 5302); violation of

 the Lanham Act (15 U.S.C. § 1501, et seq.); and violation of the Colorado Consumer Protection

 Act (Colo. Rev. Stat § 6-1-101, et seq.).

                                             DISCUSSION

        The current question before the court is whether Plaintiffs have identified their alleged

 misappropriated trade secrets with enough specificity that discovery may commence in earnest?

 The parties’ instant dispute is not too uncommon. A party discovers some alleged trade secrets




                                                   2
Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3661 Page 3 of 9




 missing, perhaps taken by a former employee or a customer. The party then seeks to prevent the

 use of those alleged trade secrets by others, who often end up competing with the trade secret

 holder. The difficulty lies in the scope of what constitutes a trade secret. Naturally, a plaintiff

 will claim nearly everything is a trade secret, with a broad sweeping brush trying to stifle

 competition. In contrast, a defendant will seek to paint a much smaller picture, arguing for a

 narrow construction, often pointing to information that undermines the validity of a trade secret.

 The other natural problem of these conflicting viewpoints, is the use of discovery. A plaintiff

 may identify a molehill, and then seek a mountain of discovery, trying to determine what if

 anything was taken, where it was taken, and by whom. Meanwhile the defendant will seek to

 prevent a plaintiff from shifting its case in the sand, simply modifying it to fit whatever

 information is found in discovery. This scenario frames the question before the court. Defendants

 assert Plaintiffs have not given enough detailed information about its trade secrets that were

 allegedly stolen. And Plaintiffs argue it has done enough to move forward with discovery.

    I.      Falkbuilt Ltd.’s Motion for Protective Order from Discovery

         Falkbuilt Ltd. seeks an order protecting it, and 29 independently owned dealers from

 discovery until Plaintiff has identified its trade secrets. Rule 26(c) provides that a

         A party or any person from whom discovery is sought may move for a protective
         order [and] [t]he court may, for good cause, issue an order to protect a party or
         person from annoyance, embarrassment, oppression, or undue burden or expense,
         including one or more of the following:

         (A) forbidding the disclosure or discovery;

         (B) specifying terms, including time and place or the allocation of expenses, for
         the disclosure or discovery;

 Fed. R. Civ. P. 26. Falkbuilt argues Plaintiffs are required to identify with “reasonable

 particularity” what it claims are trade secrets, and to date, Plaintiffs have failed to do so.




                                                    3
Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3662 Page 4 of 9




        In response, Plaintiffs contend the motion is “legally unfounded and baseless given the

 substantial identification of trade secrets DIRTT has already provided.” (ECF No. 76 p. 2.) And,

 there is no case law supporting Falkbuilt’s position, that a trade secret case is limited to

 information directly related to pre-identified trade secrets.

        As in other discovery disputes, the base standard by which this dispute is judged against

 is Rule 26. Federal Rule of Civil Procedure 26(b)(1) provides that

        Parties may obtain discovery regarding any nonprivileged matter that is relevant
        to any party’s claim or defense and proportional to the needs of the case,
        considering the importance of the issues at stake in the action, the amount in
        controversy, the parties’ relative access to relevant information, the parties’
        resources, the importance of the discovery in resolving the issues, and whether the
        burden or expense of the proposed discovery outweighs its likely benefit.
        Information within this scope of discovery need not be admissible in evidence to
        be discoverable.

 F.R.C.P. 26(b)(1). At this stage discovery is broad, but it is not without constraints.

        In a trade secret case, such as this one, “[t]here is no privilege excepting trade

 secrets from discovery, but ‘courts must exercise discretion to avoid unnecessary

 disclosures of such information.’” L-3 Commc'n Corp. v. Jaxon Eng'g & Maint., Inc.,

 2011 WL 10858409, at *1 (D. Colo. Oct. 12, 2011) (citing Dura Global Techs., Inc. v.

 Magna Donnelly, Corp., 2007 WL 4303294, at *2 (E.D. Mich. Dec. 6, 2007) (quoting

 Automeds Techs., Inc. v. Eller, 160 F. Supp. 2d 915, 925 (N.D. Ill. 1974)). The protective

 order in this case provides for an “Attorney Eyes Only” designation. So the potential

 harm from disclosing sensitive information is minimalized.

        As noted by this court previously, “a party is required to identify with reasonable

 particularity what it claims constitutes a trade secret.” Cvent, Inc. v. RainFocus, Inc. 2019

 WL 7837157, at *2 (D. Utah April 4, 2019) (citing L-3 Commc’n Corp, 2011 WL

 10858409, at *1 quoting Automeds Techs, 160 F. Supp. at 926). This requires a plaintiff



                                                   4
Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3663 Page 5 of 9




 to describe the trade secrets at issue with “...adequate specificity to inform the defendants

 what is alleged to have [been] misappropriated.” Storagecraft Tech. Corp. v. Symantec

 Corp., 2009 WL 361282, at *2 (D. Utah February 11, 2009). Thus, the question is

 whether Plaintiffs have satisfied the “reasonable particularity” standard? Plaintiffs point

 to the complaint, the Preliminary Injunction Order, and cite to “subsequent

 correspondence” as the bases for meeting the standard. (ECF No. 76 p. 3.)

             As a starting point, “generic references to common design categories are insufficient to

 satisfy the reasonable particularity standard.” Cvent, Inc., 2019 WL 7837157, at *3 (citing L-3

 Commc’n Corp., 2011 WL 10858409, at *2). Attached to Plaintiffs’ Complaint is an exhibit filed

 under seal that Plaintiffs argue helps meet the reasonable particularity standard. This exhibit

 provides pricing for a “typically used headwall.” 2 Other sealed exhibits reference filenames of

 projects that were allegedly downloaded and taken, references to CAD files, and marketing

 materials from Plaintiffs’ completed construction projects.

             The Preliminary Injunction Order, which Falkbuilt consented to, directs each Defendant

 to “disclose or itemize all information in its possession, custody or control” pertaining to

 “customer contact information, prospective or current customer projects or preferences, pricing,

 estimates, ICE files, Standard Factory Net (“SFN”) summaries, job costing, sales figures and

 projections, marketing and sales strategies, design specifications and drawings, and strategic and

 business plans, ….” (ECF No. 61 p. 3.) In the correspondence, Plaintiffs refer to the Preliminary

 Injunction Order noting the categories of information it has identified as trade secrets, to wit,

 customer contact information, pricing estimates, ICE files, etc.




 2
     The exhibit is filed under seal and the court refers to the contents of the filing generally to protect it.



                                                                 5
Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3664 Page 6 of 9




          Taken together, the court finds that Plaintiffs’ references to its trade secrets are not

 generic references. While broad categories are identified, such as “pricing estimates” “sales

 figures” or “ICE files”, the court believes they are specific enough in the context of this litigation

 to meet the reasonable particularity standard, because they refer to DIRTT’s pricing estimates, its

 sales figures or ICE files. Further, they were the subject of a stipulated Preliminary Injunction

 order. The court seriously doubts Defendants would enter into such a stipulation without at least

 a basic level of understanding concerning what the information comprised. In contrast in Cvent,

 the plaintiff listed the “architecture, design, software code” without providing specifics regarding

 its source code. Defendants should be able to distinguish between its own confidential

 information and that from Plaintiffs even in the categories listed by Plaintiffs.

          Accordingly, the court will deny Falkbuilt Ltd.’s motion seeking to protect it from

 discovery until Plaintiffs identify their trade secrets with reasonable particularity.

    II.      Henderson Defendants’ Motion to Require Plaintiff to Identify Alleged Trade

             Secrets

          The Henderson Defendants make similar arguments to those brought by Falkbuilt Ltd.’s

 in its motion. They argue against “fishing expeditions” and note that trade secrets must be

 identified with reasonable particularity. They further assert that the “’growing consensus’ is for

 trade secret identification to occur prior to discovery” and cite to a case from the Northern

 District of Texas for that proposition, StoneEagle Servs., Inc. v. Valentine, 2013 WL 9554563, at

 *2 (N.D. Tex. June 5, 2013). The court disagrees that StoneEagle stands for the proposition that

 discovery should not begin until trade secrets are identified with reasonable particularity. That

 court even pointed to the “unique history” of the case in which no discovery had been served and

 no motion to compel filed. Id. at *4. Certainly, the court agrees that a litigant must identify their




                                                     6
Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3665 Page 7 of 9




 trade secrets with reasonable particularity, but the lack of doing so need not halt all discovery.

 And, as outlined above, in the context of this case, the court finds Plaintiffs have met this

 standard.

           Therefore, the court will deny the Henderson Defendants’ Motion.

    III.      Falkbuilt Ltd.’s Motion for Protective Order and to Quash Subpoenas

           Falkbuilt Ltd. seeks a protective order and an order quashing Plaintiffs’ subpoenas issued

 to Falkbuilt’s 29 independently owned dealers. In support Falkbuilt brings three arguments. First,

 Plaintiff must identify its trade secrets with reasonable particularity. Second, Falkbuilt alleges the

 subpoenas are “overly broad, unduly burdensome and exceed the scope of allowable discovery

 under FRCP 26(b)(1)”, in other words, they are irrelevant and not proportional to the needs of

 this case. And third, “Plaintiff’s 29 subpoenas pose a substantial threat of harming valuable

 business relationships with Falkbuilt’s independently owned dealers.” (ECF No. 77 p. 3.) As set

 forth above, the court rejects Falkbuilt Ltd.’s first argument. The court turns to the remaining

 arguments, but initially the court considers whether Falkbuilt has standing to move to quash or

 otherwise object to the subpoenas at issue.

           Under Rule 45(c), the court “shall quash or modify [a] subpoena if it ... requires

 disclosure of privileged or other protected matter and no exception or waiver applies, or [if it]

 subjects a person to undue burden.” Fed.R.Civ.P. 45(c)(3)(A)(iii), (iv). Generally, a party does

 not have standing to object to a subpoena issued to a third party, unless the party challenging the

 subpoena has a personal right or privilege with respect to the subject matter sought by the

 subpoena. Richards v. Convergys Corp. 2007 WL 474012, at *1 (D. Utah February 7, 2007);

 Hertenstein v. Kimberly Home Health Care, Inc., 189 F.R.D. 620, 635 (D.Kan.1999) (“A motion

 to quash or modify a subpoena duces tecum may only be made by the party to whom the




                                                    7
Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3666 Page 8 of 9




 subpoena is directed except where the party seeking to challenge the subpoena has a personal

 right or privilege with respect to the subject matter requested in the subpoena.”); Windsor v.

 Martindale, 175 F.R.D. 665, 668 (D.Colo.1997) (noting the initial question is whether the

 defendant has standing to file a motion to quash the subpoena).

        Here, Falkbuilt asserts it has standing to bring the motion, because the subpoenas “pose a

 substantial threat of harming valuable business relationships with [its] independently owned

 dealers.” (ECF No. 77.) In support, Falkbuilt cites to Winona PVD Coatings, LLC v. Excel

 Enterprises, LLC, 2016 WL 9347091, at *3 (N.D. In. April 18, 2016), a case from another

 district. In Winona, the defendants served their first discovery requests in the form of subpoenas

 on “18 non-parties, who constituted substantially all of Winona's customers and suppliers.” Id. at

 *1. The court found the defendant had standing to bring the motion based on its “own concerns

 that the subpoenas are unnecessarily interfering with its ongoing business relationships with the

 subpoenaed non-parties.” Winona, 2016 WL 9347091, at *3.

        Falkbuilt seeks to draw the same analogy here, stating its business relationships with the

 independent dealers will be harmed. The court is not persuaded that the business relationship

 between Falkbuilt and its independent dealers is sufficiently analogous to give it standing. The

 third-parties here are independent dealers, not customers or suppliers for Falkbuilt, and Falkbuilt

 fails to set forth any specifics as to the alleged harm. Moreover, in Richards v. Convergys Corp.,

 2007 WL 474012, a decision from this court also cited to by Falkbuilt, the court found standing

 based on a personal right in employment records. No such right exists here.

        Finally, Plaintiffs note that they have agreed to a phased approach, “where the

 subpoenaed parties would respond to certain critical requests, DIRRT would analyze those

 responses, and then inform he party if it needed to respond to the remaining requests.” (ECF No.




                                                  8
Case 1:19-cv-00144-DBB-DBP Document 145 Filed 01/25/21 PageID.3667 Page 9 of 9




 81.) This approach appears sound and certainly would address Falkbuilt’s concerns about

 proportionality, even if the court were to find it had standing to contest the subpoenas.

            Falkbuilt’s motion, therefore, will be denied due to a lack of standing. 3 Warkins v.

 Piercy, 2016 WL 7188284, at *3 (D. Kan. Dec. 12, 2016) (denying motion to quash due to a lack

 fo standing); Windsor, 175 F.R.D. at 668 (finding the defendant failed to set forth a “specific

 privilege or basis” to establish standing);

                                                      ORDER

            For the reasons set forth above,

            Falkbuilt Ltd.’s Motion for Protective Order (ECF No. 72.) is DENIED.

            The Henderson Defendants’ Motion to Require Plaintiffs to Identify its Alleged Trade

 Secrets (ECF No. 78.) is DENIED.

            Falkbuilt Ltd.’s Motion for Protective Order and to Quash Subpoenas (ECF No. 77.) is

 DENIED.

                       DATED this 25 January 2021.




                                                       Dustin B. Pead
                                                       United States Magistrate Judge




 3
     The court makes no determination on the breadth of the subpoenas.



                                                           9
